DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20140295553) in view of Cecchi (US 20100297600) and/or Seo (US 20130303390)
	With respect to claim 11, Du discloses a member for containing cells comprising a base member (Figure 2:3) defining a plane and a structural layer (Figure 2:2) over the plane.  The structural layer is formed of a non-adhesive material that comprises a plurality of holes (Figure 2:6).  Du teaches in at least paragraphs [0013] and [0067]-[0070] that cells (Figure 2:4) adhere to the base member, but not the structural layer.  At least paragraph [0100] further describes that the base material includes a cell adhesive material disposed in areas exposed by the holes.  Du teaches in paragraph [0100] that the cell adhesive material is applied only to the surface of the base member the forms the bottom of each hole (“coating various biological materials on surface of the substrate hydrogel may achieve substrate component modification and regulation”).  Du states that the purpose of the cell adhesive material is to interact with different cell types to affect cell function (e.g. improve cell adhesion, maintain self-renewal of stem cells, promote directed differentiation), and therefore there is no reason to apply 
Du, however, does not expressly teach that a coating liquid that is different from the cell adhesive material is also disposed only within the plurality of holes.  
	Cecchi discloses a member for containing cells comprising a structural layer (Figure 8:2) that defines a plurality of holes (Figure 8:4).  Cells are disposed within the holes and a coating liquid (Figure 4:16) in the form of a mineral oil is disposed only inside the plurality of holes.  This is described in at least paragraphs [0024]-[0030].
	Seo discloses a member for containing biological materials comprising a structural layer (Figure 3B:100) that defines a plurality of holes (Figure 3A:200).  Cells may be disposed within the holes and a coating liquid (Figure 3B:500) in the form of a mineral oil is disposed only inside the plurality of holes.  This is described in at least paragraphs [0032] and [0033].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Du wells with a coating liquid that is different from the cell adhesive material.  Cecchi and Seo each teach that it is common to apply an oil layer above a biological material disposed in a well in order to prevent contamination and reduce evaporation (i.e. drying). It is prima facie obvious to apply a known technique (here, the provision of a liquid coating in the form of an oil layer) to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claim 13, Du, Cecchi and Seo disclose the combination as described above.  Du teaches in paragraph [0100] that the coating is a cell adhesive material that is only applied to the upper surfaces of the base material 3.  Similarly, Cecchi and Seo show that the oil coating does not contact the top surfaces of the substrate.

	With respect to claim 14, Du, Cecchi and Seo disclose the combination as described above.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  The Du system is fully capable of accepting ink liquid droplets discharged by an inkjet method.

	With respect to claim 15, Du, Cecchi and Seo disclose the combination as described above.  Cecchi and Seo each show oil layers characterized by a thickness of at least 5 microns.  Furthermore, it is prima facie obvious to optimize a result effective variable (i.e. coating thickness) through routine experimentation.

	With respect to claim 16, Du, Cecchi and Seo disclose the combination as described above.  Du discusses embodiments in which the holes each have a diameter as great as 1,500 microns.  Du further says that the distance between adjacent hole centers is 1,500 microns.  Accordingly, Du contemplates at least one embodiment in which the distance between the outer circumferences of adjacent holes is 300 microns or less.  Regardless, the selection of a desired pitch interval is a result effective variable to be optimized through routine experimentation.  See MPEP 2144.05.  

	With respect to claim 17, Du, Cecchi and Seo disclose the combination as described above.  Du and Cecchi each teach that the holes are configured for containing cells.

	With respect to claims 18 and 20, Du, Cecchi and Seo disclose the combination as described above.  It would have been obvious to ensure that Du holes are uniformly loaded with approximately an equal number of cells (“a number of cells located in each of the plurality of holes is ±20% of an average value of cells in each of the plurality of holes”).  It additionally would have been obvious to load the Du holes with at least two cell types.

	With respect to claim 19, Du, Cecchi and Seo disclose the combination as described above.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  The Du system is fully capable of accepting ink liquid droplets containing cells discharged by an inkjet method.

Response to Arguments
In response to Applicant’s amendments filed 19 April 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Du with Cecchi and/or Seo.

Conclusion
This is a non-final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799